Exhibit 10.25
 
THIS PROMISSORY NOTE IS ISSUED PURSUANT TO, AND IS SUBJECT TO, THE TERMS OF A
LOAN AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN THE UNDERSIGNED BORROWER
AND SWISSINSO HOLDING INC. (THE “LOAN AGREEMENT”)
 
Promissory Note
 

$1,000,000     June 1, 2012

 
For Value Received, the undersigned, SwissINSO Holding Inc., a Delaware
corporation  (the “Borrower”), hereby unconditionally promises to pay to the
order of InsOglass Holding SA (the “Lender”), at the office of the Lender at
Fornache 8, 1029 Villars-Ste-Croix, Switzerland, in lawful money of the United
States of America and in immediately available funds, on the Maturity Date, the
principal amount of ONE MILLION DOLLARS ($1,000,000), or, if less, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the Loan Agreement.  The outstanding principal balance of this Promissory
Note, to the extent advanced by the Lender, shall not bear interest.


The Lender shall have the right, from and after the date of the issuance of this
Promissory Note and then at any time until this Note is fully paid, to convert
any outstanding and unpaid principal portion of this Promissory Note into fully
paid and nonassessable shares of common stock of the Borrower as such stock
exists on the date of issuance of this Promissory Note, or any shares of capital
stock of Borrower into which such common stock shall hereafter be changed or
reclassified, at a conversion price per share of $0.10 (the “Conversion
Price”).  The number of shares of common stock to be issued upon each conversion
of this Promissory Note shall be determined by dividing that portion of the
principal of this Promissory Note to be converted by the Conversion Price.


The holder of this Promissory Note is authorized to endorse on the grid annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, the date and amount of each Loan made
pursuant to the Loan Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such endorsement shall, absent manifest
error, be prima facie evidence of the existence and amounts of the obligation of
the Borrower to repay the Loans in accordance with the terms of the Loan
Agreement.  The failure to make any such endorsement or any error in such
endorsement shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of the Loan Agreement.
 
The Loan Agreement, among other things, (i) provides for the making of loans by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the United States Dollar amount first above
mentioned and the indebtedness of the Borrower resulting from each such Loan,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for both optional and mandatory
prepayments on account of principal hereof prior to the maturity hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
All capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Loan Agreement.
 
The Borrower and any endorser of this Promissory Note hereby each waives
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder of
this Promissory Note shall operate as a waiver of such rights.
 
THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES.
 

 
SWISSINSO HOLDING INC.
           
By:
        Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule to
Promissory Note
 
LOANS AND PAYMENTS OF PRINCIPAL


 
 
Date
 
 
Amount of
Loans Made
 
 
Type
 
Amount of
Principal
  Repaid  
 
Unpaid
Principal
  Balance  
 
 
Notation
  made by  
                                                                               
                             



 
 

--------------------------------------------------------------------------------




